Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/727,990 filed on 12/27/2019.   Claims 1-10 are pending in the application.

Specification
2. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: charging control for improving efficiency of charging auxiliary device battery.

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Symanow et al. (U.S. Pub. No.: 20180134176).
5. As to claims 1 and 10 Symanow discloses:
Claim 1 A charging control device (a system controller - ¶ 25; Fig.1) comprising:
a determination section configured to make a determination as to whether an auxiliary device battery that supplies electric power to auxiliary devices of a vehicle is within a predetermined first temperature range (at 316, the system controller comprising a processor executable instructions that determines whether ambient temperature is in range > -20º C and < 50º C , which supports the transfer of energy to the LV battery 114 (auxiliary device battery); the LV battery 114 connected to a low-voltage bus powering low-voltage loads 116 of the vehicle 100 (auxiliary device battery that supplies electric power to auxiliary devices of a vehicle) – ¶¶ 22; 43; Figs.1-3); and
a control section configured to, in a case in which the auxiliary device battery is within the first temperature range, cause a charging section to charge the auxiliary device battery (if the LV battery 114 is at a temperature for which charge can be accepted, control passes to operation 318, wherein the system controller comprising a processor executable instructions determines whether remote energy transfers are enabled, and enables the use of high-voltage-to-low-voltage battery energy transfers - ¶¶ 22; 43-44; Figs.1-3). 
Claim 10 describes similar features as claim 1, and will have the same
reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.


6. As to claims 2 and 4-9 Symanow recites:
Claim 2 The charging control device, wherein the determination section also makes a determination as to whether the auxiliary device battery and the charging section are respectively within the first temperature range, and in a case in which it is determined that the auxiliary device battery and the charging section are respectively within the first temperature range, the control section causes the charging section to charge the auxiliary device battery (¶¶ 22; 36; 43-44; Figs.1-3);
Claims 4, 9 The charging control device, wherein the control section estimates a time period, which ends when a charged amount of the auxiliary device battery becomes less than a predetermined first threshold value, as a first predetermined time period, and in a case in which the first predetermined time period has elapsed after an ignition switch of the vehicle is turned OFF, and the charged amount of the auxiliary device battery is less than the first threshold value, the control section causes the determination section to make the determination (Abstract; ¶¶ 3; 40; 43; 54; 59-60);
Claim 5 The charging control device, wherein in a case in which the charged amount of the auxiliary device battery is less than a first threshold value, the control section causes the determination section to make the determination, and in a case in which the determination is affirmative, the control section causes the charging section to charge the auxiliary device battery (¶¶ 41-44);
Claim 6 The charging control device, wherein in a case in which a charged amount of the auxiliary device battery is greater than or equal to a predetermined first threshold value, the control section estimates a first predetermined time period which is a time period until the charged amount of the auxiliary device battery will fall to less than the first threshold value, and in a case in which the first predetermined time period elapses and the charged amount of the auxiliary device battery is less than the first threshold value, the control section causes the determination section to make the determination (¶¶ 41-44; 54; 59-60; Figs.1-3);
Claim 7 The charging control device, wherein, in a case in which the determination is negative, and in a case in which a charged amount of the auxiliary device battery is less than a predetermined second threshold value, the control section causes the charging section to charge the auxiliary device battery (¶¶ 14; 19; 22; 28-38; 63-64);
Claim 8 The charging control device, wherein, in a case in which the determination is negative, and in a case in which a charged amount of the auxiliary device battery is greater than or equal to a second threshold value, the control section causes the determination section to make the determination after a predetermined second time period elapses (Abstract; ¶¶ 3; 40; 43; 54; 59-60).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claim 3 is rejected under 35 U.S.C. 103 as unpatentable by Symanow in view of Kim et al. (U.S. Pub. No.: 20150283915).
With respect to claim 3 Symanow does not explicitly describe the charging control device, wherein the determination section also makes a determination as to whether a high-voltage battery, which has a higher voltage than the auxiliary device battery, is within a predetermined second temperature range.
As to claim 3 Kim in combination with Symanow teaches the charging control device, wherein the determination section also makes a determination as to whether a high-voltage battery, which has a higher voltage than the auxiliary device battery, is within a predetermined second temperature range (the battery management unit 78 determines whether the low temperature charging mode is entered or not depending on the internal temperature of the hybrid battery pack 70, that is between -10 º C and 10 º C (predetermined second temperature range), detected by the and in a case in which it is determined at least that the auxiliary device battery is within the predetermined first temperature range, and it is determined that the high-voltage battery is within the second temperature range, the control section causes the charging section to charge from the high-voltage battery to the auxiliary device battery (the battery management unit 78 enters the low temperature charging mode when the internal temperature is lower than the reference internal temperature (between -10 º C and 10 º C), when the SOC_H of the high voltage battery 72 is higher than the SOC_H of the low voltage battery 76, the battery management unit 78 controls the bidirectional converter 74 to charge the low voltage battery 76 from the high voltage battery 72 - ¶¶ 61-62; Figs.1, 3).
 It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kim’s teaching regarding the charging control device, wherein the determination section also makes a determination as to whether a high-voltage battery, which has a higher voltage than the auxiliary device battery, is within a predetermined second temperature range to modify Symanow’s invention by controlling charging process based on temperature of the both, high-voltage battery and low-voltage battery, thereby increasing both batteries health and improving charging efficiency (¶¶ 41-43).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/NAUM LEVIN/           Primary Examiner, Art Unit 2851